Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claim

This action is in reply to the communications filed on 7 April 2022. 
Claims 1-11, 13-18, 20-21, and 23 are currently pending and hereby allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

35 USC 101
With respect to the previous rejection of claims under 35 U.S.C. 101, Applicant's arguments have been fully considered and are sufficient to overcome the previous rejection in light of PEG 2019 released in January. The claims recites an abstract idea under 2A prong 1, however the combination of elements renders this a practical application under 2A prong 2.  The provision of these computer-implemented features - including circuitry, as claimed, that obtains real-time passenger fitness information of a passenger by communicative coupling with fitness accessories worn by the passenger and fitness applications running on the passenger device, determines whether the passenger is eligible for a ride based on the obtained real-time passenger fitness Information, and accordingly, allocates a first vehicle associated with a first driver to the passenger for the ride - thereby enhancing overall efficiency of allocating the vehicle to the passenger. This supports the conclusion that the claim integrates the alleged judicial exception into a practical application. See MPEP 2106.04(d).

35 USC 103 Prior Art
The closest prior arts of record are U.S. Publication No. 20190130663 to Li ("Li"), U.S. Publication No. 20180157984 to O'Herlihy et. al. ("O'Herlihy"),  and U.S. Patent Publication No. 20190360832 to Emory et al. ("Emory ").

Li teaches systems that may receive transportation service data of a service order in an order time duration from one or more signal transmission devices relating to the service order; obtain, from a database, historical data relating to a driver of a vehicle of the service order, and one or more passengers of the service order; determine, a safety score of the service order at a current time point, based on the historical data, the transportation service data, and one or more characteristics of the service order; and determine whether a dangerous condition occurs at the current time based on the safety score, where the driver safety score is based on the historical data relating to the one or more passengers, the actual route, the estimated middle duration, and the current time point, the passenger safety score is based on the historical data relating to the driver, the estimated middle duration, and the current time point, and the abnormality score is based on the transportation service data, and the one or more characteristics of the service order.  The information is transmitted via a requestor terminal 130 may include a mobile device 130-1, a tablet computer 130-2, a laptop computer 130-3, a built-in device in a motor vehicle 130-4, or the like, or any combination thereof. In some embodiments, the mobile device 130-1 may include a smart home device, a wearable device, a smart mobile device, a virtual reality device, an augmented reality device, or the like, or any combination thereof.
O'Herlihy teaches a travel coordination system that identifies uncharacteristic user activity and may take an action to reduce undesired consequences of uncharacteristic user states. The system receives information about transport services (e.g., trips) requested by users and/or provided by providers. The information includes information about trip requests submitted by users, data obtained by monitoring trips as they occur, and feedback regarding trips received from users and providers. Such monitoring and trip feedback may indicate whether a user's state was unusual during the trip or when picked up by the provider. The system uses the data about past trips to train a computer model to predict a user state of a user submitting a trip request. That is, the model is trained to predict whether the user is acting uncharacteristically by analyzing the submitted request as well as data collected about the user before and/or during the time the user submits the request (and in some instances, after submitting the request). When a user enters information to generate a ride request into a user's device, the user's device collects information about the user's activity on the user's device during data entry and includes the user activity data in the ride request to the system. The system compares the user activity data to determine the user's state. For example, the user activity can include text input characteristics, interface interaction characteristics, and device handling characteristics.
Emory teaches an hours of service system may be integrated with a navigation system and configured to dynamically change a driver's route based on changing real time conditions and remaining hours of service. This system may then automatically route a driver to a new, e.g. closer, stop when necessary so that the driver and his carrier may comply with an hours of service requirement.
	None of the above prior art explicitly teaches “selecting, by the circuitry, from the set of drivers, a subset of drivers based on the online ride request, driver fitness information of each driver of the set of drivers, and a logged-in time duration indicating a total time duration in a day for which each driver of the set of drivers has been driving a corresponding vehicle such that each driver in the subset of drivers is selected based on a corresponding logged-in time duration being less than a threshold value and a driver of the set of drivers is not selected in the subset of drivers based on a corresponding logged-in time duration being greater than the threshold value, wherein the driver fitness information of each driver of the set of drivers includes the determined real-time driving pattern”, and these are the reasons which adequately reflect the Examiner's opinion as to why Claims 1-11, 13-18, 20-21, and 23 are allowable over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for “Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
US 20200394584 -- Queue management system -- David Dominic Walsh
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHEUS STIVALETTI whose telephone number is (571)272-5758.  The examiner can normally be reached on Monday-Friday 08:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1822.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MATHEUS STIVALETTI/Examiner, Art Unit 3623
06/29/2022
/HAFIZ A KASSIM/Primary Examiner, Art Unit 3623